54 N.Y.2d 725 (1981)
The People of the State of New York, Respondent,
v.
Charles Lanier, Jr., Appellant.
The People of the State of New York, Respondent,
v.
Thomas Alaxanian, Appellant.
Court of Appeals of the State of New York.
Argued June 11, 1981.
Decided July 7, 1981.
John L. Pollok and Jay Goldberg for Charles Lanier, Jr., appellant.
James D. Linnan for Thomas Alaxanian, appellant.
Sol Greenberg, District Attorney (George H. Barber of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*727MEMORANDUM.
The orders of the Appellate Division should be affirmed for the reasons stated in the opinion of Judge JOSEPH HARRIS in Albany County Court. In the peculiar circumstances disclosed in this record there was such reliability of the detailed description of the joint activities of the participants in the Livingston robbery furnished by one of their number in the presence of his counsel, such undisputed physical propinquity and connection among the residential properties of those participants, and such description of their joint, postrobbery activities based on the continuing personal observations of Investigator Baker as to preclude any conclusion on our part that the suppression court's finding of probable cause for the issuance of the warrant for the search of the premises at 55 Rensselaer Street for the narrowly prescribed purpose of seizing the eight explicitly identified articles of home furnishings, now affirmed at the Appellate Division, was erroneous as a matter of law.
In each case: Order affirmed in a memorandum.